                Case 1:20-cv-00341-GSA Document 15 Filed 12/29/20 Page 1 of 2



 1                                 UNITED STATES DISTRICT COURT
 2                                EASTERN DISTRICT OF CALIFORNIA
 3
                                                       )       Case No.: 1:20-cv-00341-GSA
 4                                                     )
      RAMONA MARTINEZ DELGADO ,
                                                       )       STIPULATION AND ORDER FOR A FIRST
 5                                                     )       EXTENSION OF TIME TO RESPOND TO
                                                       )       PLAINTIFF’S SETTLEMENT REQUEST
 6                  Plaintiff,                         )
                                                       )
 7         v.                                          )
                                                       )
 8   ANDREW SAUL,                                      )
     Commissioner of Social Security,                  )
 9                                                     )
10                  Defendant.

11
12                  IT IS HEREBY STIPULATED, by and between the parties, through their

13   respective counsel of record, subject to the approval of the Court, that Defendant shall have a

14   first extension of time of 30 days to respond to Plaintiff’s letter brief requesting remand. Counsel

15   requests this extension of time because additional time is needed to ascertain whether additional

16   briefing is necessary. In addition counsel was recently on unanticipated medical leave.

17          With this extension:

18          •    Defendant shall respond to Plaintiff’s letter brief on or before January 27, 2021;

19          •    If the parties do not voluntarily remand the case, Plaintiff shall file and serve her
20               opening brief within 30 days of her receipt of Defendant’s response to her letter (on
21               or before February 26, 2021);
22          •    Defendant shall serve and file a responsive brief within 30 days (on or before March
23               28, 2021); and
24
            •    Plaintiff may serve and file a reply within 15 days of service of defendant's
25
                 responsive brief (on or before April 12, 2021).
26
27
28


                                                           1
             Case 1:20-cv-00341-GSA Document 15 Filed 12/29/20 Page 2 of 2


                                        Respectfully submitted,
 1
 2   Dated: December 28, 2020           /s/ Jonathan Pena*
                                        (*as authorized via e-mail on 12/16/20)
 3                                      JONATHAN PENA
                                        Attorney for Plaintiff
 4
 5
     Dated: December 28, 2020           McGREGOR W. SCOTT
 6                                      United States Attorney
 7                                      DEBORAH LEE STACHEL
                                        Regional Chief Counsel, Region IX
 8                                      Social Security Administration
 9                                By:   /s/ Marcelo Illarmo
10                                      MARCELO ILLARMO
                                        Special Assistant United States Attorney
11
                                        Attorneys for Defendant
12
13
14
15
16
17
18
                                        ORDER
19
20
21   IT IS SO ORDERED.
22
        Dated:   December 29, 2020                     /s/ Gary S. Austin
23                                         UNITED STATES MAGISTRATE JUDGE
24
25
26
27
28


                                           2
